DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
Regarding claim 4, the phrase “are positioned either side of” in line 2 of the claim appears to be a grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12, 14, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the term “it” in line 5 of the claim, is unclear as to what the term refers, creating uncertainty as to the scope of the claim.
Regarding claim 12, the term “it” in line 3 of the claim, is unclear as to what the term refers, creating uncertainty as to the scope of the claim.
Regarding claim 14, the term “it” in line 4 of the claim, is unclear as to what the term refers, creating uncertainty as to the scope of the claim.
26 recites the limitation "features (a), (b) and (c)" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-10, 13, 16, 22-23, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiter et al. (US 8,382,036).
In re. claim 1, Ruiter teaches a passenger seating arrangement (40) in an aircraft (A) cabin (C) (fig. 4), the passenger seating arrangement comprising a column of seat units (C10) located adjacent an aisle (G), the column of seat units and the aisle both extending in a longitudinal direction (L) parallel to the longitudinal axis of the aircraft cabin (fig. 4), and wherein the column comprises a multiplicity of pairs of seat units (S) arranged consecutively along the longitudinal direction (fig. 4), wherein each seat unit is configurable between a seating configuration and a flat-bed configuration (col. 2, ln. 61-64), and wherein each pair of seat units comprises two inwardly facing seat units (fig. 4), each seat unit being angled at an acute angle to the longitudinal axis of the aircraft and facing inwardly towards the aisle (fig. 4), and wherein each pair of seat units is associated with a dedicated entrance way (fig. 4), each entrance way being a shared entrance way for providing access from the aisle to both of the seat units in that pair (fig. 4).  
In re. claim 2, Ruiter teaches the arrangement according to claim 1, wherein in each pair of seat units, a first seat unit comprises an opening through which a passenger may pass to access the first seat unit, and a second seat unit comprises an opening through which a passenger may pass to 
In re. claim 4, Ruiter teaches the arrangement according to claim , wherein the first and second seat units are positioned either side of a notional centre-line extending between the two seat units (e.g. centerline between seats) and the openings of the first and second seat units are located on a common adjoining side facing the notional centre-line between the seat units (fig. 4).  
In re. claim 7, Ruiter teaches the arrangement according to  claim 1 wherein each seat unit comprises a seat body comprising moveable seating elements arranged such that when the seat unit is in the seating configuration the seating elements form a passenger seat but when the seat unit is in the flat-bed configuration, the seating elements form a substantially flat sleeping surface (col. 2, ln. 61-64).  
In re. claim 8, Ruiter teaches the arrangement according to claim 7, wherein, the moveable seating elements of each seat unit comprise a seat pan having a chamfered corner (e.g. chamfered footrest (14)) (fig. 4), the chamfered corner enabling part of the floor area below the seat unit to remain accessible such that it is accessible for a passenger to use when accessing the seat unit (when in the seated configuration).  
In re. claim 9, Ruiter teaches the arrangement according to claim 8, wherein the chamfered corner on each seat pan is on the common adjoining side of the two seat units (when nested between headrests) (col. 3, ln. 30-34).  
In re. claim 10, Ruiter teaches a passenger seating arrangement (40) in an aircraft (A) cabin (C) (fig. 4), the passenger seating arrangement comprising a column (C10) of seat units located adjacent an aisle (G) on one side and adjacent a sidewall (F) on the other side (fig. 4), the column of seat units and the aisle both extending in a longitudinal direction (L) parallel to the longitudinal axis of the aircraft cabin, and wherein the column comprises a multiplicity of pairs of seat units (S) 
[AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Lateral offset as defined by applicant)]
    PNG
    media_image1.png
    579
    507
    media_image1.png
    Greyscale


In re. claim 16, Ruiter teaches the passenger seating arrangement according to claim 10, wherein the total length of the flat sleeping surface of each seat unit, in the flat-bed configuration, is substantially equal (fig. 4).  
In re. claim 22, Ruiter teaches the passenger seating arrangement according to claim 10, wherein each pair of seat units is associated with a dedicated entrance way, each entrance way being a shared entrance way for providing access from the aisle to both of the seat units in that pair (fig. 4).  
In re. claim 23, Ruiter teaches the passenger seating arrangement according to claim 1, wherein in each pair, when the seat units are in the seating configuration, the seat body of the second seat unit is staggered with respect to the seat body of the first seat unit such that there is an offset, in a lateral direction, between the seat body of the first seat unit and the seat body of the second seat unit, such that the seat body of the second seat unit is located closer to the aisle than the seat body of the first seat unit (as defined in claim 10 above).  
In re. claim 27, Ruiter teaches A pair of seat units (S) for use as the pair of seat units in claim 1 (fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiter as applied to claims 1 and 10 respectively above, and further in view of Plant (US 2007/0040434).
In re. claim 3, Ruiter fails to disclose each seat unit comprises a perimeter structure, the opening of each seat unit being defined by an opening in the respective perimeter structure.  
Plant teaches each seat unit comprises a perimeter structure (24A, 26A), the opening of each seat unit being defined by an opening in the respective perimeter structure (fig. 1).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Plant to have a perimeter structure, for the purpose of improving privacy between the seat units.
In re. claim 5, Ruiter fails to disclose each pair of seat units is separated from an adjacent pair of seat units in the column by an inter-pair privacy screen.  
Plant teaches each pair of seat units is separated from an adjacent pair of seat units in the column by an inter-pair privacy screen (26A,B).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Plant to have an inter-pair privacy screen, for the purpose of improving privacy between the seat units.
In re. claim 6, Ruiter fails to disclose each pair of seat units comprises an intra-pair privacy screen positioned between the two seat units in a pair, for providing privacy between those two seat units within each pair, and the intra-pair privacy screen extends only part-way between the seat units, thereby leaving the respective opening in each seat unit through which a passenger may pass.  
Plant teaches each pair of seat units comprises an intra-pair privacy screen (screen located behind and above shared armrest) (fig. 1) positioned between the two seat units in a pair, for providing privacy between those two seat units within each pair, and the intra-pair privacy screen 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Plant to have an intra-pair privacy screen, for the purpose of improving privacy between the seat units.
In re. claim 14, Ruiter fails to disclose each of the seat units comprises a forward ancillary bed surface in front of the seat body, the forward ancillary bed surface being at a height such that it is co-planar with the flat sleeping surface formed by seating elements when the seat unit is in the flat-bed configuration.  
Plant teaches a forward ancillary bed surface (30A) in front of the seat body (fig. 1), the forward ancillary bed surface being at a height such that it is co-planar with the flat sleeping surface formed by seating elements when the seat unit is in the flat-bed configuration (as shown for surface (30D)).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Plant to have a forward ancillary bed surface, for the purpose of extending the available sleeping room while improving privacy between the seat units.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiter as applied to claim 1 above and further in view of Vergnaud et al. (US 2012/0292957).

In re. claim 11, Ruiter teaches a passenger seating arrangement according to claim 10, wherein each of the seat units comprises a rearward space for receiving the passenger's head when the seat unit is in the flat-bed configuration (fig. 4), the rearward space being behind the seat body when the seat unit is in the seating configuration (fig. 4).

Vergnaud teaches when first and second seat units are in the flat-bed configuration, the length of the flat sleeping surface within the rearward space of the second seat, is greater than the length of the flat sleeping surface within the rearward space of the first seat (para [0074]) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Vergnaud to different lengths of sleeping surfaces, for the purpose of positioning the seating units within the available cabin area.
In re. claim 12, Ruiter fails to disclose the first and second seat units each comprise a respective ancillary bed surface at a height such that it is co-planar with the flat sleeping surface formed by seating elements when the respective seat unit is in the flat-bed configuration, and the length of the flat sleeping surface provided by the rearward ancillary bed surface of the second seat, is greater than the length of the flat sleeping surface provided by the rearward ancillary bed surface of the first seat.
Vergnaud teaches first and second seat units each comprise a respective ancillary bed surface  (41) (fig. 4a) at a height such that it is co-planar with the flat sleeping surface formed by seating elements when the respective seat unit is in the flat-bed configuration (fig. 2a), and the length of the flat sleeping surface provided by the rearward ancillary bed surface of the second seat, is greater than the length of the flat sleeping surface provided by the rearward ancillary bed surface of the first seat (para [0074]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Vergnaud to .

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiter as modified by Plant as applied to claim 14 above and further in view of Vergnaud.

In re. claim 15, Ruiter as modified by Plant fail to disclose the length of the flat sleeping surface provided by the forward ancillary bed surface of the second seat, is less than the length of the flat sleeping surface provided by the forward ancillary bed surface of the first seat.
Vergnaud teaches the length of the flat sleeping surface provided by the forward ancillary bed surface of the second seat, is less than the length of the flat sleeping surface provided by the forward ancillary bed surface of the first seat (para [0074]) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Vergnaud to different lengths of sleeping surfaces, for the purpose of positioning the seating units within the available cabin area.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ruiter in view of Kryter (US 2,947,349).

In re. claim 25, Ruiter teaches passenger seating arrangement (40) in a aircraft (A) cabin (C), the passenger seating arrangement comprising a first column (C10) of lie-flat seat units located on one side of the cabin (C), and a second column (C12) of lie-flat seat units located on the other side of the cabin (C) (fig. 4), wherein: each column comprises a multiplicity of seat units (S) arranged in an inwardly-facing herringbone layout in which the multiplicity of seat units face inwardly towards the aisle (fig. 4), wherein the seat units are arranged in pairs (fig. 4), and wherein: (a) each pair of seat units is associated with a shared entrance way for providing access from the aisle exclusively to both of the seat units in that pair (fig. 4); or (b) the seat body of alternating seat units is staggered with respect to the seat body of the adjacent seat units, such that there is a lateral offset of alternating seat 
Ruiter fails to disclose the aircraft cabin is a single aisle aircraft cabin.
Kryter teaches an aircraft cabin is a single aisle aircraft cabin (fig. 3).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Ruiter to incorporate the teachings of Kryter to have the cabin as a single aisle aircraft cabin, since Ruiter states the invention applies to seating arrangements within aircraft cabins, and doing so would provide the benefits of the invention to single aisle aircraft cabins.
In re. claim 26, Ruiter as modified by Kryter (see Ruiter) teach the passenger seating arrangement according to claim 25, wherein the seating arrangement comprises the two of features (a) and (b) (as stated above).  
Allowable Subject Matter
Claims 17-21 are allowed.
Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647